Title: From George Washington to William Heath, 8 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Augt 8th 1782
                  
                  I have been favored with your Letter of this date.  It is my opinion that Major Porter be bro’t to a Court Martial immediately, as I have no idea of an officer being absent, in the manner he has, without being made a public example of.  Whatever Shoes are wanted for the use of the Men, over the number assigned them, may be drawn for & charged to their respective Accounts.
                  I am much obliged by your mentioning the state of the Roads between Robinson’s Farm & Peeks Kill, and I wish you to order immediate repairs to them, as they will be used in the course of a few days.  The Sergeants you mention for the use of the Rendezvous at Springfield, may be detached, when ever you think necessary—I am Dr Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               